DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 24, 2020 has been entered and considered by the Examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim recited limitation “an a head movement” in sixth line of the claim. The Examiner suggests removing the word “an” from the limitation of the claim for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the interactive item” in ninth and tenth lines of the claim render the claim indefinite, because the meaning of the coined terms “interactive item” is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms what an “interactive item” actually is.  Accordingly, any claims dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitations “interactive item” in eleventh and twelfth lines of the claim render the claim indefinite, because the meaning of the coined terms “interactive item” is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms what an “interactive item” actually is.  Accordingly, any claims dependent on claim 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitations “interactive item” in eighth and ninth lines of the claim render the claim indefinite, because the meaning of the coined terms “interactive item” is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant interactive item” actually is.  Accordingly, any claims dependent on claim 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitation “interactive item” in first line of the claim renders the claim indefinite, because the meaning of the coined term “interactive item” is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms what the “interactive item” actually is.  Accordingly, any claims dependent on claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitation “interactive item” in first line of the claim renders the claim indefinite, because the meaning of the coined term “interactive item” is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms what the “interactive item” actually is.  Accordingly, any claims dependent on claim 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitation “interactive item” in first line of the claim renders the claim indefinite, because the meaning of the coined term “interactive item” is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms what the “interactive item” actually is.  Accordingly, any claims dependent on claim 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khaderi et al., U.S. Patent Application Publication 2017/0293356 A1 (hereinafter Khaderi), in view of Gabriele et al., U.S. Patent 10,134,084 B1 (hereinafter Gabriele).
Regarding claim 1, Khaderi teaches a method (FIGS. 1A-3, ABSTRACT of Khaderi teaches the present specification describes methods and systems for modifying a media, such as Virtual Reality, Augmented Reality, or Mixed Reality (VR/AR/MxR) media based on a vision profile and a target application; in embodiments of the specification, a Sensory Data Exchange (SDE) is created that enables identification of various vision profiles for users and user groups; and the SDE may be utilized to modify one or more media in accordance with each type of user and/or user group) comprising: 
at a device comprising a processor, a computer-readable storage medium, a display, and a sensor (104, 118, 114 FIGS. 1A-2, paragraph[0285] of Khaderi teaches reference is made to FIG. 1A, which shows a block diagram 100 illustrating user interaction with an exemplary SDEP, in accordance with an embodiment of the present specification; in an embodiment, a user 102 interfaces with a VR/AR/MxR system 104; VR/AR/MxR system 104 may include devices such as HMDs, sensors, and/or any other forms of hardware elements 106 that present VR/AR/MxR media to the user in the form of a stimulus, and enables collection of user response data during user interaction with the presented media; the media may be communicated by a server, through a network, or any other type of content platform that is capable of providing content to HMDs; sensors may be physiological sensors, biometric sensors, or other basic and advanced sensors to monitor user 102; additionally, sensors may include environmental sensors that record audio, visual, haptic, or any other types of environmental conditions that may directly or indirectly impact the vision performance of user 102; VR/AR/MxR system 104 may also include software elements 108 that may be executed in association with hardware elements 106; exemplary software elements 108 include gaming programs, software applications (apps), or any other types of software elements that may contribute to presentation of a VR/AR/MxR media to user 102; software elements 108 may also enable the system to collect user response data; collected data may be tagged with information about the user, the software application, the game (if any), the media presented to the user, the session during which the user interacted with the system, or any other data; and a combination of hardware elements 106 and software elements 108 may be used to present VR/AR/MxR media to user 102, paragraph[0286] of Khaderi teaches in an embodiment, stimulus and response data collected from user's 102 interaction with VR/AR/MxR system 104 may constitute data sources 110; data sources 110 may be created within an SDEP 118 based on an interaction between software elements 108 and SDEP 118; software elements 108 may also interact with SDEP 118 through proprietary function calls included in a Software Development Kit (SDK) for developers (i.e. the developers may send/receive data to/from SDEP 118 using predefined functions); SDEP 118 may include storage and processing components and could be a computing system; the functionality of SDEP 118 may largely reside on one or more servers and the data stored and retrieved from cloud services; sources of data may be in the form of visual data, audio data, data collected by sensors deployed with VR/AR/MxR system 104, user profile data, or any other data that may be related to user 102; visual data may largely include stimulus data and may be sourced from cameras (such as cell phone cameras or other vision equipment/devices), or from other indirect sources such as games and applications (apps); sensors may provide spatial and time series data; user data may pertain to login information, or other user-specific information derived from their profiles, from social media apps, or other personalized sources; in embodiments, data sources are broadly classified as afferent data sources and efferent data sources, which are described in more detail in subsequent sections of the specification; in an embodiment, user profile data may be collected from another database, or may be provided through a different source; in an exemplary embodiment user profile data may be provided by service providers including one or more vision care insurance provider; and in other embodiments, the user profile data may be collected from other sources including user's device, opt-in options in apps/games, or any other source, and See also at least paragraphs[0014], [0184]-[0185], [0187], [0289], [0295], and [0299] of Khaderi): 
obtaining physiological data of a user during a user experience in which content is displayed on the display, the physiological data obtained using the sensor and varying over time during the user experience; detecting a pattern using the physiological data (102 FIGS. 1A-2, paragraph[0285] of Khaderi teaches reference is made to FIG. 1A, which shows a block diagram 100 illustrating user interaction with an exemplary SDEP, in accordance with an embodiment of the present specification; in an embodiment, a user 102 interfaces with a VR/AR/MxR system 104; VR/AR/MxR system 104 may include devices such as HMDs, sensors, and/or any other forms of hardware elements 106 that present VR/AR/MxR media to the user in the form of a stimulus, and enables collection of user response data during user interaction with the presented media; the media may be communicated by a server, through a network, or any other type of content platform that is capable of providing content to HMDs; sensors may be physiological sensors, biometric sensors, or other basic and advanced sensors to monitor user 102; additionally, sensors may include environmental sensors that record audio, visual, haptic, or any other types of environmental conditions that may directly or indirectly impact the vision performance of user 102; VR/AR/MxR system 104 may also include software elements 108 that may be executed in association with hardware elements 106; exemplary software elements 108 include gaming programs, software applications (apps), or any other types of software elements that may contribute to presentation of a VR/AR/MxR media to user 102; software elements 108 may also enable the system to collect user response data; collected data may be tagged with information about the user, the software application, the game (if any), the media presented to the user, the session during which the user interacted with the system, or any other data; and a combination of hardware elements 106 and software elements 108 may be used to present VR/AR/MxR media to user 102, and See also at least paragraphs[0014]-[0022], [0034]-[0042], [0286], [0361], [0365], and [0381] of Khaderi); 
based on the detecting of the pattern, identifying an interest (FIGS. 1A-3, paragraph[0736] of Khaderi teaches in addition to gaze direction, other measures of preference/engagement may be made based on other eye tracking data; in an embodiment, the system determines pupil dilation will increase during decision making in favor of a task of choice, to measure user's level of engagement; the system may determine a level of user's engagement with media content in a VR/AR/MxR environment or a conventional laptop, mobile phone, desktop or tablet computing environment based on the pupil dilation observed from the eye tracking data, while making a decision, and See also at least paragraphs[0014], [0358]-[0360], [0696]-[0698], and [2115] of Khaderi); and 
initiating a user interaction (FIGS. 1A-3, paragraph[0359] of Khaderi teaches autonomic measures derived from video eye tracking data may be used to guide stimulus selection towards those that increase or decrease arousal and/or aversion; and summary information about gaze position may indicate interest or engagement and likewise be used to guide stimulus selection, and See also at least paragraphs[0352], [0358], [0360], [0376]-[0381], and [2114]-[2115] of Khaderi); but does not expressly teach or an intention of the user 
However, Gabriele teaches or an intention of the user to interact with an interactive item in the content; with the interactive item based on identifying the interest or intention (FIGS. 1-4, Cols. 19 and 20, Lines 43-67 and Lines 1-25, respectively of Gabriele teach according to some embodiments, method 400 may provide additional steps in a sequence to facilitate the purchase of an item at a merchant location in the case where the user associated with computing device 120 is not yet at the merchant location; for example, embodiments may include the additional steps of receiving an indication that the user associated with the computing device has formed an intent to make a purchase of an item at a merchant location, determining, based on the location data, that the computing device is not at the predefined merchant location, initiating, in response to determining that the computing device is not at the predefined merchant location, a second sequence of two or more predetermined augmented reality modes associated with steps for navigating to the predefined merchant location from a current location of the computing device, and directing the computing device to activate a first augmented reality mode of the second sequence of two or more predetermined augmented reality modes, wherein the first augmented reality mode of the second sequence of two or more predetermined augmented reality modes is configured to enable user navigation to the predetermined merchant location (which may be referred to as the “augmented reality navigation mode”); in some embodiments, virtual content associated with the augmented reality navigation mode may include for example, virtual maps, virtual directions or indications of directions to a merchant location, virtual listings of multiple merchant locations that sell the item or service sought to be purchased, and other such information that may be useful in assisting a user in locating and navigating to a merchant location that offers a desired item or service for sale; according to some embodiments, system 100 may determine that a user has formed an intent to purchase an item based on environmental data obtained from computing device, such as detecting an audible or written indication of the user expressing an intent to purchase an item; according to some embodiments, system 100 may determine that a user has formed an intent to select an item or service, purchase an item or service, or take some other action with respect to an item or service by analyzing biometric data associated with the user by, for example, determining that a user is smiling, that a user has nodded their head, that a user's pupils have dilated, performing an analysis of the user's heart rate, facial expressions, voice, gestures or analyzing a user's brainwaves to determine their intent; in some embodiments, system 100 may analyze text written or spoken by a user to determine the user's intent; and it will be appreciated of those of skill in the art that these are merely examples and that system 100 may determine a user's intent based on biometric data in a variety of different ways, and See also at least Cols. 14 and 15, 16, 17 and 18; Lines 51-67 and Lines 1-38, Lines 33-67 and Lines 1-27, Lines 50-67 and Lines 1-21, respectively of Gabriele).
Furthermore, Khaderi and Gabriele are considered to be analogous art because they are from the same field of endeavor with respect to a device that performs eye analysis, and involve the same problem of using the eye analysis to suitably determine engagement of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Khaderi based on Gabriele such that based on the detecting of the pattern, identifying the interest or any intention of the user to Gabriele is to suitably facilitate an augmented reality experience to purchase an item at a merchant location, and more particularly initiating a sequence of two or more augmented reality modes based on a user's presence at a predefined merchant location (ABSTRACT and Col. 1, Lines 7-11 of Gabriele).
Regarding claim 2, Khaderi and Gabriele teach the method of claim 1, wherein: the physiological data is pupil dilation data representing a time-varying pupil diameter; and detecting the pattern comprises detecting a pupil dilation pattern (FIGS. 1A-3, paragraph[0381] of Khaderi teaches reference is again made to WO2015003097A1 titled “A Non-Invasive Method for Assessing and Monitoring Brain”, which has at least partial common inventorship with the present specification; in an example, pupillary response is assessed; pupillary response is often assessed by shining a bright light into the individual's eye and assessing the response; in field settings, where lighting is difficult to control, pupillary response may be assessed using a standardized set of photographs, such as the International Affective Picture System (TAPS) standards; these photographs have been determined to elicit predictable arousal patterns, including pupil dilation; the pupillary response test may be performed using a variety of stimuli, such as changes to lighting conditions (including shining a light in the individual's eyes), or presentation of photographs, videos, or other types of visual data; in some embodiments, the pupillary test may be conducted multiple times with the same or different stimuli to obtain an average result; the pupillary response test may be conducted by taking an initial reading of the individual's pupil diameter, pupil height, and/or pupil width, then presenting the individual with visual stimuli to elicit a pupillary response; the change in pupil dilation (e.g., the change in diameter, height, width, and/or an area calculated based on some or all of these measurements) and the time required to dilate are measured; and the results of the pupillary response test may include, for example, a set of dilation (mydriasis) results and a set of contraction (miosis) results, where each set may include amplitude, velocity (speed of dilation/constriction), pupil diameter, pupil height, pupil width, and delay to onset of response, and See also at least paragraphs[0358]-[0359], and [0376]-[0380] of Khaderi).  
Regarding claim 3, Khaderi and Gabriele teach the method of claim 2, wherein detecting the pupil dilation pattern comprises accounting for exogenous signals corresponding to pupil diameter changes in the pupil dilation data resulting from ambient light changes, chromatic changes, accommodation of the eye, content lighting changes, cyclical pupil dilations, a change in ambient noise, or change in motion of the device (FIGS. 1A-3, paragraph[0381] of Khaderi teaches reference is again made to WO2015003097A1 titled “A Non-Invasive Method for Assessing and Monitoring Brain”, which has at least partial common inventorship with the present specification; in an example, pupillary response is assessed; pupillary response is often assessed by shining a bright light into the individual's eye and assessing the response; in field settings, where lighting is difficult to control, pupillary response may be assessed using a standardized set of photographs, such as the International Affective Picture System (TAPS) standards; these photographs have been determined to elicit predictable arousal patterns, including pupil dilation; the pupillary response test may be performed using a variety of stimuli, such as changes to lighting conditions (including shining a light in the individual's eyes), or presentation of photographs, videos, or other types of visual data; in some embodiments, the pupillary test may be conducted multiple times with the same or different stimuli to obtain an average result; the pupillary response test may be conducted by taking an initial reading of the individual's pupil diameter, pupil height, and/or pupil width, then presenting the individual with visual stimuli to elicit a pupillary response; the change in pupil dilation (e.g., the change in diameter, height, width, and/or an area calculated based on some or all of these measurements) and the time required to dilate are measured; and the results of the pupillary response test may include, for example, a set of dilation (mydriasis) results and a set of contraction (miosis) results, where each set may include amplitude, velocity (speed of dilation/constriction), pupil diameter, pupil height, pupil width, and delay to onset of response, and See also at least paragraphs[0358]-[0360], and [0376]-[0380] of Khaderi).
Regarding claim 4, Khaderi and Gabriele teach the method of claim 1, wherein detecting the pattern comprises applying a machine learning technique trained to identify patterns in physiological data corresponding to user interests or user intentions (FIGS. 1A-3, paragraph[0417] of Khaderi teaches the above-mentioned collected and labelled data may be leveraged to develop custom predictive models of the ocular region; customized machine learning algorithms may be created to predict key parameters ranging from blink rate, fatigue, emotions, gaze direction, attention, phorias, convergence, divergence, fixation, gaze direction, pupil size, and others; in addition, multimodal approaches may leverage the SDEP in order to benefit from pixel level information in digital stimuli and jointly learn relationships with ocular response; and the pixel level information may be broken down to RGB, luminance to fuse the same with existing visual modeling algorithms).
Regarding claim 5, Khaderi and Gabriele teach the method of claim 1, wherein the physiological data represents involuntary data (FIGS. 1A-3, paragraph[0381] of Khaderi teaches reference is again made to WO2015003097A1 titled “A Non-Invasive Method for Assessing and Monitoring Brain”, which has at least partial common inventorship with the present specification; in an example, pupillary response is assessed; pupillary response is often assessed by shining a bright light into the individual's eye and assessing the response; in field settings, where lighting is difficult to control, pupillary response may be assessed using a standardized set of photographs, such as the International Affective Picture System (TAPS) standards; these photographs have been determined to elicit predictable arousal patterns, including pupil dilation; the pupillary response test may be performed using a variety of stimuli, such as changes to lighting conditions (including shining a light in the individual's eyes), or presentation of photographs, videos, or other types of visual data; in some embodiments, the pupillary test may be conducted multiple times with the same or different stimuli to obtain an average result; the pupillary response test may be conducted by taking an initial reading of the individual's pupil diameter, pupil height, and/or pupil width, then presenting the individual with visual stimuli to elicit a pupillary response; the change in pupil dilation (e.g., the change in diameter, height, width, and/or an area calculated based on some or all of these measurements) and the time required to dilate are measured; and the results of the pupillary response test may include, for example, a set of dilation (mydriasis) results and a set of contraction (miosis) results, where each set may include amplitude, velocity (speed of dilation/constriction), pupil diameter, pupil height, pupil width, and delay to onset of response, and See also at least paragraphs[0014]-[0022], [0039]-[0042], [0302], [0306], [0361], and [0365] of Khaderi).  
Regarding claim 6, Khaderi and Gabriele teach the method of claim 1, further comprising obtaining voluntary data, wherein identifying the interest or intention is further based (FIGS. 1A-3, paragraph[0358] of Khaderi teaches video eye tracking and electrooculography provide information about eye movements, gaze direction, blinking and pupil size; derived from these are measures of vergence, fatigue, arousal, aversion and information about visual search behavior; information pertaining to eye movements include initiation, duration, and types of pro saccadic movements (toward targets), anti-saccadic movements (toward un-intended target), the amount of anti-saccadic error (time and direction from intended to unintended target), smooth pursuit, gaze with fixation duration, pupil changes during movement and during fixation, frequency and velocity of blink rate, as well as frequency and velocity of eye movements; information pertaining to vergence may include both convergence and divergence—in terms of initiation and duration; and combined with information about the visual scene, measures of accuracy, search time and efficiency (e.g. minimizing number of saccades in search) can be made, and See also at least paragraphs[0359]-[0360], [0376]-[0381], and [2114]-[2115]  of Khaderi).  
Regarding claim 7, Khaderi and Gabriele teach the method of claim 6, wherein the voluntary data comprises: a gesture of a body part detected by an image sensor during the user experience; a voice command of a voice detected by a sound sensor during the user experience; a fixed gaze detected by an eye sensor during the user experience; a sequence of gaze patterns detected by an eye sensor during the user experience; an a head movement; a movement detected by a motion sensor during the user experience; a facial expression detected by an image sensor during the user experience; or an attribute included in the content (FIGS. 1A-3, 19, and 21, paragraphs[0785]-[0794] of Khaderi teaches at 2110, media rendered to the user may be modified on the basis of the degree of reduced (or enhanced) engagement; in embodiments, the media may be modified to address all the changes in data that reflect decrease in engagement; in embodiments, a combination of one or more of the following modifications may be performed:; 1. Increasing a contrast of the media; 2. Making an object of interest that is displayed in the media larger in size; 3. Increasing a brightness of the media; 4. Increasing an amount of an object of interest displayed in the media shown in a central field of view and decreasing said object of interest in a peripheral field of view; 5. Changing a focal point of content displayed in the media to a more central location; 6. Removing objects from a field of view and measuring if a user recognizes said removal; 7. Increasing an amount of color in said media; 8. Increasing a degree of shade in objects shown in said media; and 9. Changing RGB values of said media based upon external data (demographic or trending data), and See also at least paragraphs[0305], [0358]-[0360], [0376]-[0381], [0586]-[0595], and [2114]-[2115]  of Khaderi).
Regarding claim 8, Khaderi and Gabriele teach the method of claim 1, further comprising progressively identifying related interests or intentions based on previously identified interests or previously identified intentions during the user experience (FIGS. 1A-3, 19, and 21, paragraph[02115] of Khaderi teaches in an example, a user watching a sports event and an in-ad display using an HMD, is shown a branded shirt that is a certain shade of the color blue (RGB value, luminance level); the user may have elected to share advanced data settings in his HMD system; during the initial 1 minute period—SDEP noted meta-data trends of red at a certain RGB value was trending in males within user's demographic; the trend may be AB tested in real time with the user during the ad display by changing the Blue shirt to Red, and further changing the Red to a specific shade of color Red; the specific shade of color Red could be personalized to the user based on the personal trends noted of the user that were shared through the settings enabled in his HMD; and the personal trends noted by the SDEP, through the user's HMD may include quantifiable metrics for user engagement, such as but not limited to decreased blink rate, decrease saccadic movements, including anti-saccadic error prior to full fixation of vision, dilation of pupil from steady state, movement of head in relationship to where ad is placed in VR/AR/MxR environment, with increase in heart rate, temperature and movement toward the object, and See also at least paragraphs[0305], [0358]-[0360], [0376]-[0381], [0586]-[0595], [0785]-[0794], and [2114] of Khaderi).
Regarding claim 10, Khaderi and Gabriele teach the method of claim 1, wherein identifying the intention comprises identifying an intent to execute a movement, make a decision, or select a target in the content at a particular instant in time or at a future time (FIGS. 1A-3, 19, and 21, paragraph[0734] of Khaderi teaches in addition to generally looking more at objects for which users have preference, some other eye tracking measures can be used to estimate preference and, by extension, engagement; in an embodiment, the system predicts that, just before making a choice, a user's last fixation is on the item of choice; therefore, the system determines that when a choice is made by a user, the duration of last fixation on the selected stimulus of choice, is defined as proportional to level of engagement of the user with that choice and with the selected task; the choice, in this case, is tied to a following selection, and eliminates cases of the instance of ‘choice’ that itself does not indicate a preference (for example, the user may choose to continue without an explicit selection); alternatively, at the beginning of the decision making process, the duration of the first fixation is correlated with the ultimate selection; and the system may determine a level of user's engagement with media content in a VR/AR/MxR environment or a conventional laptop, mobile phone, desktop or tablet computing environment based on the duration of first fixation on any stimulus when a choice is made by the user, where the duration is determined to be proportional to level of engagement with the selected task, and See also at least paragraphs[0733] and [0735] of Khaderi).
Regarding claim 11, Khaderi and Gabriele teach the method of claim 1, wherein identifying the intention comprises: receiving data regarding a voluntary user movement; and interpreting the voluntary user movement as an intention to interact with the content based on involuntary data in the physiological data (FIGS. 1A-3, paragraph[0736] of Khaderi teaches in addition to gaze direction, other measures of preference/engagement may be made based on other eye tracking data; in an embodiment, the system determines pupil dilation will increase during decision making in favor of a task of choice, to measure user's level of engagement; the system may determine a level of user's engagement with media content in a VR/AR/MxR environment or a conventional laptop, mobile phone, desktop or tablet computing environment based on the pupil dilation observed from the eye tracking data, while making a decision, and See also at least paragraphs[0358]-[0360], [0376]-[0381], [0734], [0739], and [2114]-[2115] of Khaderi).
Regarding claim 12, Khaderi and Gabriele teach the method of claim 1, wherein identifying the interest comprises identifying an interest in a particular object in the content at a particular instant in time or at a future time (FIGS. 1A-3, paragraph[0736] of Khaderi teaches in addition to gaze direction, other measures of preference/engagement may be made based on other eye tracking data; in an embodiment, the system determines pupil dilation will increase during decision making in favor of a task of choice, to measure user's level of engagement; the system may determine a level of user's engagement with media content in a VR/AR/MxR environment or a conventional laptop, mobile phone, desktop or tablet computing environment based on the pupil dilation observed from the eye tracking data, while making a decision, and See also at least paragraphs[0014], [0358]-[0360], [0696]-[0698], and [2115] of Khaderi).
Regarding claim 13, Khaderi and Gabriele teach the method of claim 1, wherein initiating the user interaction comprises: providing additional content association with an object in the content corresponding to the identified interest or the identified intention; removing an object in the content based on the identified interest or the identified intention; or automatically capturing images of the content at times during the user experience determined based on the identified interest or the identified intention (FIGS. 1A-3, 19, and 21, paragraphs[0785]-[0794] of Khaderi teaches at 2110, media rendered to the user may be modified on the basis of the degree of reduced (or enhanced) engagement; in embodiments, the media may be modified to address all the changes in data that reflect decrease in engagement; in embodiments, a combination of one or more of the following modifications may be performed:; 1. Increasing a contrast of the media; 2. Making an object of interest that is displayed in the media larger in size; 3. Increasing a brightness of the media; 4. Increasing an amount of an object of interest displayed in the media shown in a central field of view and decreasing said object of interest in a peripheral field of view; 5. Changing a focal point of content displayed in the media to a more central location; 6. Removing objects from a field of view and measuring if a user recognizes said removal; 7. Increasing an amount of color in said media; 8. Increasing a degree of shade in objects shown in said media; and 9. Changing RGB values of said media based upon external data (demographic or trending data), and See also at least paragraphs[0305], [0358]-[0360], [0376]-[0381], [0586]-[0595], and [2114]-[2115] of Khaderi).
Regarding claim 14, Khaderi and Gabriele teach the method of claim 1, wherein detecting the pattern comprises: tracking a physiological attribute associated with the physiological data using a first sensor; and activating a second sensor to obtain the physiological data based on the tracking (104 FIGS. 1A-2, paragraph[0285] of Khaderi teaches reference is made to FIG. 1A, which shows a block diagram 100 illustrating user interaction with an exemplary SDEP, in accordance with an embodiment of the present specification; in an embodiment, a user 102 interfaces with a VR/AR/MxR system 104; VR/AR/MxR system 104 may include devices such as HMDs, sensors, and/or any other forms of hardware elements 106 that present VR/AR/MxR media to the user in the form of a stimulus, and enables collection of user response data during user interaction with the presented media; the media may be communicated by a server, through a network, or any other type of content platform that is capable of providing content to HMDs; sensors may be physiological sensors, biometric sensors, or other basic and advanced sensors to monitor user 102; additionally, sensors may include environmental sensors that record audio, visual, haptic, or any other types of environmental conditions that may directly or indirectly impact the vision performance of user 102; VR/AR/MxR system 104 may also include software elements 108 that may be executed in association with hardware elements 106; exemplary software elements 108 include gaming programs, software applications (apps), or any other types of software elements that may contribute to presentation of a VR/AR/MxR media to user 102; software elements 108 may also enable the system to collect user response data; collected data may be tagged with information about the user, the software application, the game (if any), the media presented to the user, the session during which the user interacted with the system, or any other data; and a combination of hardware elements 106 and software elements 108 may be used to present VR/AR/MxR media to user 102, and See also at least paragraphs[0286] and [2114] of Khaderi).  
Regarding claim 17, Khaderi and Gabriele teach a system (FIGS. 1A-3, ABSTRACT of Khaderi teaches the present specification describes methods and systems for modifying a media, such as Virtual Reality, Augmented Reality, or Mixed Reality (VR/AR/MxR) media based on a vision profile and a target application; in embodiments of the specification, a Sensory Data Exchange (SDE) is created that enables identification of various vision profiles for users and user groups; and the SDE may be utilized to modify one or more media in accordance with each type of user and/or user group) comprising: 
an electronic device with a display and a sensor; a processor; and a computer-readable storage medium comprising instructions that upon execution by the processor cause the system to perform operations, the operations (104, 118, 114 FIGS. 1A-2, paragraph[0285] of Khaderi teaches reference is made to FIG. 1A, which shows a block diagram 100 illustrating user interaction with an exemplary SDEP, in accordance with an embodiment of the present specification; in an embodiment, a user 102 interfaces with a VR/AR/MxR system 104; VR/AR/MxR system 104 may include devices such as HMDs, sensors, and/or any other forms of hardware elements 106 that present VR/AR/MxR media to the user in the form of a stimulus, and enables collection of user response data during user interaction with the presented media; the media may be communicated by a server, through a network, or any other type of content platform that is capable of providing content to HMDs; sensors may be physiological sensors, biometric sensors, or other basic and advanced sensors to monitor user 102; additionally, sensors may include environmental sensors that record audio, visual, haptic, or any other types of environmental conditions that may directly or indirectly impact the vision performance of user 102; VR/AR/MxR system 104 may also include software elements 108 that may be executed in association with hardware elements 106; exemplary software elements 108 include gaming programs, software applications (apps), or any other types of software elements that may contribute to presentation of a VR/AR/MxR media to user 102; software elements 108 may also enable the system to collect user response data; collected data may be tagged with information about the user, the software application, the game (if any), the media presented to the user, the session during which the user interacted with the system, or any other data; and a combination of hardware elements 106 and software elements 108 may be used to present VR/AR/MxR media to user 102, paragraph[0286] of Khaderi teaches in an embodiment, stimulus and response data collected from user's 102 interaction with VR/AR/MxR system 104 may constitute data sources 110; data sources 110 may be created within an SDEP 118 based on an interaction between software elements 108 and SDEP 118; software elements 108 may also interact with SDEP 118 through proprietary function calls included in a Software Development Kit (SDK) for developers (i.e. the developers may send/receive data to/from SDEP 118 using predefined functions); SDEP 118 may include storage and processing components and could be a computing system; the functionality of SDEP 118 may largely reside on one or more servers and the data stored and retrieved from cloud services; sources of data may be in the form of visual data, audio data, data collected by sensors deployed with VR/AR/MxR system 104, user profile data, or any other data that may be related to user 102; visual data may largely include stimulus data and may be sourced from cameras (such as cell phone cameras or other vision equipment/devices), or from other indirect sources such as games and applications (apps); sensors may provide spatial and time series data; user data may pertain to login information, or other user-specific information derived from their profiles, from social media apps, or other personalized sources; in embodiments, data sources are broadly classified as afferent data sources and efferent data sources, which are described in more detail in subsequent sections of the specification; in an embodiment, user profile data may be collected from another database, or may be provided through a different source; in an exemplary embodiment user profile data may be provided by service providers including one or more vision care insurance provider; and in other embodiments, the user profile data may be collected from other sources including user's device, opt-in options in apps/games, or any other source, and See also at least paragraphs[0014], [0184]-[0185], [0187], [0289], [0295], and [0299] of Khaderi) comprising: 
obtaining physiological data of a user during a user experience in which content is displayed on the display, the physiological data obtained using the sensor and varying over time during the user experience; detecting a pattern using the physiological data (102 FIGS. 1A-2, paragraph[0285] of Khaderi teaches reference is made to FIG. 1A, which shows a block diagram 100 illustrating user interaction with an exemplary SDEP, in accordance with an embodiment of the present specification; in an embodiment, a user 102 interfaces with a VR/AR/MxR system 104; VR/AR/MxR system 104 may include devices such as HMDs, sensors, and/or any other forms of hardware elements 106 that present VR/AR/MxR media to the user in the form of a stimulus, and enables collection of user response data during user interaction with the presented media; the media may be communicated by a server, through a network, or any other type of content platform that is capable of providing content to HMDs; sensors may be physiological sensors, biometric sensors, or other basic and advanced sensors to monitor user 102; additionally, sensors may include environmental sensors that record audio, visual, haptic, or any other types of environmental conditions that may directly or indirectly impact the vision performance of user 102; VR/AR/MxR system 104 may also include software elements 108 that may be executed in association with hardware elements 106; exemplary software elements 108 include gaming programs, software applications (apps), or any other types of software elements that may contribute to presentation of a VR/AR/MxR media to user 102; software elements 108 may also enable the system to collect user response data; collected data may be tagged with information about the user, the software application, the game (if any), the media presented to the user, the session during which the user interacted with the system, or any other data; and a combination of hardware elements 106 and software elements 108 may be used to present VR/AR/MxR media to user 102, and See also at least paragraphs[0014]-[0022], [0034]-[0042], [0286], [0361], [0365], and [0381] of Khaderi); 
based on the detecting of the pattern, identifying an interest (FIGS. 1A-3, paragraph[0736] of Khaderi teaches in addition to gaze direction, other measures of preference/engagement may be made based on other eye tracking data; in an embodiment, the system determines pupil dilation will increase during decision making in favor of a task of choice, to measure user's level of engagement; the system may determine a level of user's engagement with media content in a VR/AR/MxR environment or a conventional laptop, mobile phone, desktop or tablet computing environment based on the pupil dilation observed from the eye tracking data, while making a decision, and See also at least paragraphs[0014], [0358]-[0360], [0696]-[0698], [0736], and [2115] of Khaderi); and 
(FIGS. 1A-3, paragraph[0359] of Khaderi teaches autonomic measures derived from video eye tracking data may be used to guide stimulus selection towards those that increase or decrease arousal and/or aversion; and summary information about gaze position may indicate interest or engagement and likewise be used to guide stimulus selection, and See also at least paragraphs[0352], [0358], [0360], [0376]-[0381], and [2114]-[2115] of Khaderi); but does not expressly teach or an intention of the user to interact with an interactive item in the content; with the interactive item based on identifying the interest or intention.
However, Gabriele teaches or an intention of the user to interact with an interactive item in the content; with the interactive item based on identifying the interest or intention (FIGS. 1-4, Cols. 19 and 20, Lines 43-67 and Lines 1-25, respectively of Gabriele teach according to some embodiments, method 400 may provide additional steps in a sequence to facilitate the purchase of an item at a merchant location in the case where the user associated with computing device 120 is not yet at the merchant location; for example, embodiments may include the additional steps of receiving an indication that the user associated with the computing device has formed an intent to make a purchase of an item at a merchant location, determining, based on the location data, that the computing device is not at the predefined merchant location, initiating, in response to determining that the computing device is not at the predefined merchant location, a second sequence of two or more predetermined augmented reality modes associated with steps for navigating to the predefined merchant location from a current location of the computing device, and directing the computing device to activate a first augmented reality mode of the second sequence of two or more predetermined augmented reality modes, wherein the first augmented reality mode of the second sequence of two or more predetermined augmented reality modes is configured to enable user navigation to the predetermined merchant location (which may be referred to as the “augmented reality navigation mode”); in some embodiments, virtual content associated with the augmented reality navigation mode may include for example, virtual maps, virtual directions or indications of directions to a merchant location, virtual listings of multiple merchant locations that sell the item or service sought to be purchased, and other such information that may be useful in assisting a user in locating and navigating to a merchant location that offers a desired item or service for sale; according to some embodiments, system 100 may determine that a user has formed an intent to purchase an item based on environmental data obtained from computing device, such as detecting an audible or written indication of the user expressing an intent to purchase an item; according to some embodiments, system 100 may determine that a user has formed an intent to select an item or service, purchase an item or service, or take some other action with respect to an item or service by analyzing biometric data associated with the user by, for example, determining that a user is smiling, that a user has nodded their head, that a user's pupils have dilated, performing an analysis of the user's heart rate, facial expressions, voice, gestures or analyzing a user's brainwaves to determine their intent; in some embodiments, system 100 may analyze text written or spoken by a user to determine the user's intent; and it will be appreciated of those of skill in the art that these are merely examples and that system 100 may determine a user's intent based on biometric data in a variety of different ways, and See also at least Cols. 14 and 15, 16, 17 and 18; Lines 51-67 and Lines 1-38, Lines 33-67 and Lines 1-27, Lines 50-67 and Lines 1-21, respectively of Gabriele).
Regarding claim 18, Khaderi and Gabriele teach the system of claim 17, wherein: the physiological data is pupil dilation data representing a time-varying pupil diameter; and detecting the pattern comprises detecting a pupil dilation pattern, wherein detecting the pupil dilation pattern comprises accounting for exogenous signals corresponding to pupil diameter changes in the pupil dilation data resulting from ambient light changes, chromatic changes, accommodation of the eye, content lighting changes, cyclical pupil dilations, a change in ambient noise, or change in motion of the device (FIGS. 1A-3, paragraph[0381] of Khaderi teaches reference is again made to WO2015003097A1 titled “A Non-Invasive Method for Assessing and Monitoring Brain”, which has at least partial common inventorship with the present specification; in an example, pupillary response is assessed; pupillary response is often assessed by shining a bright light into the individual's eye and assessing the response; in field settings, where lighting is difficult to control, pupillary response may be assessed using a standardized set of photographs, such as the International Affective Picture System (TAPS) standards; these photographs have been determined to elicit predictable arousal patterns, including pupil dilation; the pupillary response test may be performed using a variety of stimuli, such as changes to lighting conditions (including shining a light in the individual's eyes), or presentation of photographs, videos, or other types of visual data; in some embodiments, the pupillary test may be conducted multiple times with the same or different stimuli to obtain an average result; the pupillary response test may be conducted by taking an initial reading of the individual's pupil diameter, pupil height, and/or pupil width, then presenting the individual with visual stimuli to elicit a pupillary response; the change in pupil dilation (e.g., the change in diameter, height, width, and/or an area calculated based on some or all of these measurements) and the time required to dilate are measured; and the results of the pupillary response test may include, for example, a set of dilation (mydriasis) results and a set of contraction (miosis) results, where each set may include amplitude, velocity (speed of dilation/constriction), pupil diameter, pupil height, pupil width, and delay to onset of response, and See also at least paragraphs[0358]-[0360], and [0376]-[0380] of Khaderi).
Regarding claim 19, Khaderi and Gabriele teach the system of claim 17, wherein the electronic device is a head-mounted- device (HIMD) (104 FIGS. 1A-2, paragraph[0285] of Khaderi teaches reference is made to FIG. 1A, which shows a block diagram 100 illustrating user interaction with an exemplary SDEP, in accordance with an embodiment of the present specification; in an embodiment, a user 102 interfaces with a VR/AR/MxR system 104; VR/AR/MxR system 104 may include devices such as HMDs, sensors, and/or any other forms of hardware elements 106 that present VR/AR/MxR media to the user in the form of a stimulus, and enables collection of user response data during user interaction with the presented media; the media may be communicated by a server, through a network, or any other type of content platform that is capable of providing content to HMDs; sensors may be physiological sensors, biometric sensors, or other basic and advanced sensors to monitor user 102; additionally, sensors may include environmental sensors that record audio, visual, haptic, or any other types of environmental conditions that may directly or indirectly impact the vision performance of user 102; VR/AR/MxR system 104 may also include software elements 108 that may be executed in association with hardware elements 106; exemplary software elements 108 include gaming programs, software applications (apps), or any other types of software elements that may contribute to presentation of a VR/AR/MxR media to user 102; software elements 108 may also enable the system to collect user response data; collected data may be tagged with information about the user, the software application, the game (if any), the media presented to the user, the session during which the user interacted with the system, or any other data; and a combination of hardware elements 106 and software elements 108 may be used to present VR/AR/MxR media to user 102, and See also at least paragraph[0286] of Khaderi).
Regarding claim 20, Khaderi teaches a non-transitory computer-readable storage medium storing program instructions that are computer-executable to perform operations (118, 114 FIGS. 1A-2, paragraph[0286] of Khaderi teaches in an embodiment, stimulus and response data collected from user's 102 interaction with VR/AR/MxR system 104 may constitute data sources 110; data sources 110 may be created within an SDEP 118 based on an interaction between software elements 108 and SDEP 118; software elements 108 may also interact with SDEP 118 through proprietary function calls included in a Software Development Kit (SDK) for developers (i.e. the developers may send/receive data to/from SDEP 118 using predefined functions); SDEP 118 may include storage and processing components and could be a computing system; the functionality of SDEP 118 may largely reside on one or more servers and the data stored and retrieved from cloud services; sources of data may be in the form of visual data, audio data, data collected by sensors deployed with VR/AR/MxR system 104, user profile data, or any other data that may be related to user 102; visual data may largely include stimulus data and may be sourced from cameras (such as cell phone cameras or other vision equipment/devices), or from other indirect sources such as games and applications (apps); sensors may provide spatial and time series data; user data may pertain to login information, or other user-specific information derived from their profiles, from social media apps, or other personalized sources; in embodiments, data sources are broadly classified as afferent data sources and efferent data sources, which are described in more detail in subsequent sections of the specification; in an embodiment, user profile data may be collected from another database, or may be provided through a different source; in an exemplary embodiment user profile data may be provided by service providers including one or more vision care insurance provider; and in other embodiments, the user profile data may be collected from other sources including user's device, opt-in options in apps/games, or any other source, paragraph[0289] of Khaderi teaches FIG. 1B illustrates an exemplary process of breakdown of functions performed by data ingestion system 112 and data processing system 114; in embodiments, at 172, an application residing at system 104 collects stimulus and response data; the stimulus and response data is forwarded in the form of information related to display, color, light, image, position, time, user, session, and other data related to the user interaction; data may be represented in the application in the raw form used for presenting images on a display, playing sounds through speakers and taking in user input information relevant to the running of the application; and additional telemetry information and video and sound recording from more advanced systems (i.e. VR/AR/MxR) may also be included, and See also at least ABSTRACT and paragraphs[0014], [0184]-[0185], [0187], [0285], [0295], and [0299] of Khaderi) comprising: 
-31-097425-00167(P38982US 1)obtaining physiological data of a user during a user experience in which content is displayed on a display, the physiological data obtained using the sensor and varying over time during the user experience; detecting a pattern using the physiological data (102 FIGS. 1A-2, paragraph[0285] of Khaderi teaches reference is made to FIG. 1A, which shows a block diagram 100 illustrating user interaction with an exemplary SDEP, in accordance with an embodiment of the present specification; in an embodiment, a user 102 interfaces with a VR/AR/MxR system 104; VR/AR/MxR system 104 may include devices such as HMDs, sensors, and/or any other forms of hardware elements 106 that present VR/AR/MxR media to the user in the form of a stimulus, and enables collection of user response data during user interaction with the presented media; the media may be communicated by a server, through a network, or any other type of content platform that is capable of providing content to HMDs; sensors may be physiological sensors, biometric sensors, or other basic and advanced sensors to monitor user 102; additionally, sensors may include environmental sensors that record audio, visual, haptic, or any other types of environmental conditions that may directly or indirectly impact the vision performance of user 102; VR/AR/MxR system 104 may also include software elements 108 that may be executed in association with hardware elements 106; exemplary software elements 108 include gaming programs, software applications (apps), or any other types of software elements that may contribute to presentation of a VR/AR/MxR media to user 102; software elements 108 may also enable the system to collect user response data; collected data may be tagged with information about the user, the software application, the game (if any), the media presented to the user, the session during which the user interacted with the system, or any other data; and a combination of hardware elements 106 and software elements 108 may be used to present VR/AR/MxR media to user 102, and See also at least paragraphs[0014]-[0022], [0034]-[0042], [0286], [0361], [0365], and [0381] of Khaderi); 
based on the detecting of the pattern, identifying an interest (FIGS. 1A-3, paragraph[0736] of Khaderi teaches in addition to gaze direction, other measures of preference/engagement may be made based on other eye tracking data; in an embodiment, the system determines pupil dilation will increase during decision making in favor of a task of choice, to measure user's level of engagement; the system may determine a level of user's engagement with media content in a VR/AR/MxR environment or a conventional laptop, mobile phone, desktop or tablet computing environment based on the pupil dilation observed from the eye tracking data, while making a decision, and See also at least paragraphs[0014], [0358]-[0360], [0696]-[0698], and [2115] of Khaderi); and 
initiating a user interaction ((FIGS. 1A-3, paragraph[0359] of Khaderi teaches autonomic measures derived from video eye tracking data may be used to guide stimulus selection towards those that increase or decrease arousal and/or aversion; and summary information about gaze position may indicate interest or engagement and likewise be used to guide stimulus selection, and See also at least paragraphs[0352], [0358], [0360], [0376]-[0381], and [2114]-[2115] of Khaderi); but does not expressly teach or an intention of the user to interact with an interactive item in the content; with the interactive item based on identifying the interest or intention.
However, Gabriele teaches or an intention of the user to interact with an interactive item in the content; with the interactive item based on identifying the interest or intention (FIGS. 1-4, Cols. 19 and 20, Lines 43-67 and Lines 1-25, respectively of Gabriele teach according to some embodiments, method 400 may provide additional steps in a sequence to facilitate the purchase of an item at a merchant location in the case where the user associated with computing device 120 is not yet at the merchant location; for example, embodiments may include the additional steps of receiving an indication that the user associated with the computing device has formed an intent to make a purchase of an item at a merchant location, determining, based on the location data, that the computing device is not at the predefined merchant location, initiating, in response to determining that the computing device is not at the predefined merchant location, a second sequence of two or more predetermined augmented reality modes associated with steps for navigating to the predefined merchant location from a current location of the computing device, and directing the computing device to activate a first augmented reality mode of the second sequence of two or more predetermined augmented reality modes, wherein the first augmented reality mode of the second sequence of two or more predetermined augmented reality modes is configured to enable user navigation to the predetermined merchant location (which may be referred to as the “augmented reality navigation mode”); in some embodiments, virtual content associated with the augmented reality navigation mode may include for example, virtual maps, virtual directions or indications of directions to a merchant location, virtual listings of multiple merchant locations that sell the item or service sought to be purchased, and other such information that may be useful in assisting a user in locating and navigating to a merchant location that offers a desired item or service for sale; according to some embodiments, system 100 may determine that a user has formed an intent to purchase an item based on environmental data obtained from computing device, such as detecting an audible or written indication of the user expressing an intent to purchase an item; according to some embodiments, system 100 may determine that a user has formed an intent to select an item or service, purchase an item or service, or take some other action with respect to an item or service by analyzing biometric data associated with the user by, for example, determining that a user is smiling, that a user has nodded their head, that a user's pupils have dilated, performing an analysis of the user's heart rate, facial expressions, voice, gestures or analyzing a user's brainwaves to determine their intent; in some embodiments, system 100 may analyze text written or spoken by a user to determine the user's intent; and it will be appreciated of those of skill in the art that these are merely examples and that system 100 may determine a user's intent based on biometric data in a variety of different ways, and See also at least Cols. 14 and 15, 16, 17 and 18; Lines 51-67 and Lines 1-38, Lines 33-67 and Lines 1-27, Lines 50-67 and Lines 1-21, respectively of Gabriele).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khaderi, in view of Gabriele, and White et al., U.S. Patent Application Publication 2019/0187787 A1 (hereinafter White).
Regarding claim 9, Khaderi and Gabriele teach the method of claim 1, further comprising; but do not expressly teach determining a confidence in the identified interest or the identified intention based on previously identified interests or previously identified intentions during the user experience.
However, White teaches determining a confidence in the identified interest or the identified intention based on previously identified interests or previously identified intentions during the user experience (FIGS. 1-2, paragraphs[0025]-[0026] of White teaches FIG. 1 illustrates an example of a distributed system for non-verbally engaging a virtual assistant; a system implementing a system for non-verbally engaging a virtual assistant may be executed on electronic devices including but not limited to client devices such as mobile phone 102, tablet 104, personal computer 106, and virtual assistant device 108; the disclosed system may receive non-verbal input data, including but not limited to, eye-gaze data, attributes of eye-gaze data, contextual data, and the like; attributes of eye-gaze data may include, but are not limited to, eye-gaze signals, gestures, head position, facial features, facial expressions, and the like; contextual data may include but is not limited to environmental topology data, spatial topology data, temporal data, and the like; the disclosed system may then process the non-verbal input locally, remotely, or using a combination of both; during processing, the disclosed system may rely on local and/or remote databases to determine whether to engage with a user and/or to formulate an appropriate response; and this may be accomplished by utilizing local data (e.g., local datasets 110, 112, 114, 116) stored in local databases associated with client devices 102, 104, 106, 108, and/or remote databases stored on or associated with servers 118, 120, 122, or a combination of both, paragraph[0028] of White teaches in another example aspect, virtual assistant device 108 may receive non-verbal input; for example, the virtual assistant device 108 may receive eye-gaze data from a user; the at least one eye-gaze data may be processed by virtual assistant device 108, stored locally in database 116, and/or shared remotely, via network(s) 124, with other client devices 102, 104, and 106 and/or servers 118, 120, 122 via the network(s) 124; additionally, the virtual assistant device 108 may receive the at least one eye-gaze attribute (e.g., eye-gaze signal, physical gesture, facial expression, head position, etc.) and determine that a user desires to engage with the virtual assistant; the virtual assistant device 108 may initially provide an incremental response, such as an indicator light, prompting the user to continue looking at the device, which may allow the virtual assistant device 108 to receive additional eye-gaze data and/or perform additional processing, thereby increasing the system's confidence that the user desires to engage with the virtual assistant; after a certain level of confidence is reached by virtual assistant device 108, the virtual assistant may provide a verbal response to the user; to confirm or discount an engagement determination, additional processing of the input may include, but is not limited to, determining at least one confidence level associated with the virtual assistant engagement determination, applying a machine-learning algorithm, collecting and evaluating contextual data, and the like; and once the virtual assistant is engaged, the user may proceed to interact with virtual assistant device 108, paragraphs[0032]-[0033] of White teaches FIG. 2 is a block diagram illustrating a method for non-verbally engaging a virtual assistant; Method 200 may begin with receive input operation 202; the input received at operation 202 may include, but is not limited to, eye-gaze data, at least one attribute of eye-gaze data (e.g., eye-gaze signals, gestures, body movements, facial recognition data, head position data, facial expression data, etc.), contextual data (e.g., spatial topology changes, environmental data, light signals, etc.), speech-based input, historical input data and/or response data (e.g., for the specific user or based on generalized population data), and the like; in one example aspect, a virtual assistant device may receive a series of eye-gaze signals from a user; as used herein, a “virtual assistant device” may refer to a standalone, special-purpose virtual assistant device (e.g., virtual assistant device 108) or a virtual assistant application executing on a general-purpose electronic device (such as electronic devices 102, 104, 106); in some aspects, a virtual assistant device that is a standalone device may be configured to receive “far-field” input data, whereas a virtual assistant application executing on an electronic device may be configured to receive “near-field” input data; for example, a standalone virtual assistant device may be configured with various hardware (such as infrared, face recognition, eye-gaze or other hardware) that facilitates detection of input data (e.g., eye-gaze data, attributes of eye-gaze data, contextual data, etc.) from greater distances to the device, whereas a virtual assistant application running on an electronic device may have access to more limited hardware (e.g., an eye-gaze tracker) for detecting input data (e.g., eye-gaze data, attributes of eye-gaze data, contextual data, etc.) at a closer distance; and as should be appreciated, an electronic device configured with or communicatively coupled to extended hardware may also be able to detect input data at greater distances from the electronic device, paragraph[0039] of White teaches in some example aspects, non-verbal input may be combined with verbal input; the verbal input may be additionally processed concurrently with the non-verbal input at process input operation 204; for example, the processing operation 204 may consist of applying at least one natural language processing (“NLP”) algorithm to the input data; for instance, the engagement system may receive non-verbal cues (e.g., eye-gaze signals, head-pose locations, gestures, and the like) and at least one verbal cue (e.g., greeting, attention word(s), and the like); the NLP algorithm may process the at least one verbal cue, and the processing results may be used to determine whether the user desires to engage the virtual assistant device; for example, a user may appear to be looking in the direction of the virtual assistant device and may be speaking; when the virtual assistant device is configured to receive eye-gaze signals and head pose locations from the user, the engagement system may receive the eye-gaze signals and head-pose locations, as well as the verbal output of the user; if the user speaks an attention word while looking at or in the direction of the virtual assistant device, the combination between the non-verbal input and attention word may increase the confidence of the engagement system that the user desires to engage with the virtual assistant, and as a result, may prompt the virtual assistant to provide a response back to the user; alternatively, if the user says, “Joe, take a look at this,” the NLP algorithm results may indicate to the engagement system that the user is not intending to engage the virtual assistant device, despite receipt of the user's eye-gaze signals and head-pose locations suggesting that the user desires to engage the virtual assistant; in some example aspects, the opposite may be true; a user may articulate the phrase, “Joe, take a look at this,” but prior conversational history between the user and the virtual assistant device may indicate that the user intends to show Joe something associated with the virtual assistant device; and hence, the virtual assistant may remain engaged with the user, and paragraph[0040] of White teaches the natural language processor of process input operation 204 may compare current verbal input with historical input for semantic and syntactic patterns to more accurately determine the meaning and intent of the verbal input; the NLP results may be used in conjunction with the non-verbal input to determine whether the user desires to engage with the virtual assistant device; and engaging with the virtual assistant device may comprise initiating a new conversation with the device and/or maintaining a conversation with the device).
Furthermore, Khaderi, Gabriele, and White are considered to be analogous art because they are from the same field of endeavor with respect to a device that performs eye analysis, and involve the same problem of using the eye analysis to suitably determine engagement of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Khaderi based on Gabriele and White for determining a confidence in the identified interest or the identified intention based on previously identified interests or previously identified intentions during the user experience.  One reason for the modification as taught by White is to suitably determine whether a user desires to engage (ABSTRACT and paragraph[0003] of White).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Khaderi, in view of Gabriele, and Lawrence, U.S. Patent Application Publication 2018/0309955 A1 (hereinafter Lawrence).
Regarding claim 15, Khaderi and Gabriele teach the method of claim 1, wherein the physiological data comprises electroencephalography (EEG) data of (FIGS. 1A-3, paragraph[0016] of Khaderi teaches optionally, the virtual reality, augmented reality, or mixed reality view device comprises at least one of a camera configured to acquire eye movement data, a sensor configured to detect a rate and/or direction of head movement, a sensor configured to detect a heart rate, and an EEG sensor to detect brain waves, paragraph[0315] of Khaderi teaches FIG. 3 illustrates an overview 300 of sources of digital data; in embodiments, afferent data 304 may be collected from sources that provide visual information 307, auditory information 308, spatial information 310, or other environmentally measured states including and not limited to temperature, pressure, and humidity; sources of afferent data 304 may include events that are meant to be perceived by a user 302; and user 302 may be a user interfacing with a VR/AR/MxR system in accordance with various embodiments of the present specification, paragraph[0316] of Khaderi teaches afferent and efferent data may be collected for a plurality of people and related to demographic data that correspond to the profiles for each of the plurality of people, wherein the demographic data includes at least the sex and the age of each of the plurality of people; and once such a database is created, visual content, electronic advertisements, and other personalized services can be created that are targeted to a group of people having at least one particular demographic attribute by causing the media content of that service to have a greater impact on the retino-geniculo-cortical pathway of the targeted group, paragraph[0318] of Khaderi teaches in embodiments, an afferent (stimulus) event is paired with an efferent (response) event; in the pairing, each of the component stimulus features may be paired with each of the component response features for analysis; in some cases pairs of stimulus features or pairs of response features may also be examined for correlations or dependencies; stimulus/response feature pairs are at the root of most of the conceivable metrics to be generated; all analyses may be broken down by these feature pairs before being grouped and filtered according to various other of the event features available; in embodiments, for all data sources including afferent 304 and efferent 306 data sources, timing information is required to correlate inputs to, and outputs from, user's 302 sensory system; the correlations may be utilized to identify characteristic metrics or psychophysical metrics for the user; for example, if VR/AR/MxR system 104 records that an object was drawn on a screen at time tS (stimulus), and also that a user pressed a particular key at a time tR (response), the time it took the user to respond to the stimulus may be derived by subtracting tR-tS; in alternate embodiments, the user may press a key, or make a gesture, or interact with the AR/VR/MxR environment through a touch or a gesture; and this example correlates afferent data 304 and efferent data 306, paragraph[0404] of Khaderi teaches referring back to FIG. 3, electrophysiological data 318 may be yet another efferent data source 306, which may generally be available in the form of voltage potentials recorded at a rate on the order of kHz; this may include any and all measurements of voltage potentials among electrodes placed on the skin or other exposed tissue (notably the cornea of the eye); most use cases would presumably involve noninvasive recording, however opportunities may arise to analyze data from implanted electrodes placed for other medically valid purposes; data may generally be collected at rates in the hundreds or thousands of samples per second; analyses may focus on either time-locked averages of responses to stimulus events to generate waveforms or on various filtered representations of the data over time from which various states of activity may be inferred; for example, Electroencephalogram (EEG) may be used to gather electrode recording from the scalp/head, to reveal electrical activity of the brain and other neural activity; recording may focus on areas of primary sensory processing, secondary and later sensory processing, cognitive processing or response generation (motor processing, language processing); an Electrooculogram (EOG) may be utilized to gather electrode recording from near the eye to measure changes in field potential due to relative eye position (gaze direction) and can also measure properties of retinal function and muscle activity; EOG may provide a low spatial resolution substitute for video eye tracking; an Electroretinogram (ERG) may be used to gather electrode recording from the cornea (minimally invasive) to capture neural activity from the retina; correlation with chromatic and spatial properties of stimuli may allow for the characterization of responses from different cone types and locations on the retina (this is also the case with visual evoked potentials recorded via EEG); an Electrocardiogram (ECG) may be used to gather neuromuscular activity corresponding to cardiac function and provide measures of autonomic states, potentially in response to stimuli; measurement of neuromuscular potentials may involve electrodes placed anywhere to record neuromuscular activity from skeletal muscle flex and/or movement of body and limb (including electromyogram, or EMG); measurement of Galvanic Skin Response (GSR) may involve electrodes that can measure potential differences across the skin which are subject to conductance variations due to sweat and other state changes of the skin; and these changes are involuntary and may reveal autonomic responses to stimuli or scenarios, paragraph[0407] of Khaderi teaches sensors for collecting data may be a part of hardware 106, described above in context of FIG. 1A; some sensors can be integrated into an HMD (for example, sensors for electroencephalography, electrooculography, electroretinography, cardiovascular monitoring, galvanic skin response, and others); referring back to FIG. 3, some data may require sensors elsewhere on the body of user 302; non-contact sensors (even video) may be able to monitor some electrophysiological data 318 and autonomic monitoring data 320; in embodiments, these sensors could be smart clothing and other apparel; it may be possible to use imaging data for users, to categorize users or their present state; functional imaging may also provide data relating to unconscious responses to stimuli; imaging modalities include X-Ray/Computed Tomography (CT), Magnetic Resonance Imaging (MRI), Ophthalmic Imaging, Ultrasound, and Magnetoencephalography (MEG); and structural data derived from imaging may be used to localize sources of electrophysiological data (e.g. combining one or more of structural, MRI EEG, and MEG data), and paragraph[0468] of Khaderi teaches in embodiments, the SDEP allows for advantageously using data generated from technologies such as smart devices, wearables, eye-tracking tools, EEG systems, and virtual reality and augmented reality HMDs; and for example, EEG bands may be used to track eye movement against electrodes in the brain as well as game-based applications designed to create vision benchmarks and, ultimately, help improve visual acuity over time); but do not expressly teach functional near infrared spectroscopy signal (fNIRS).  
Lawrence teaches functional near infrared spectroscopy signal (fNIRS) (FIGS. 1-2, ABSTRACT of Lawrence a mechanism is described for facilitating interest-based enhancement in media quality according to one embodiment; a method of embodiments, as described herein, includes receiving eye tracking information from a wearable computing device, where the eye tracking information contains data relating to pupils of eyes of a user having access to the wearable computing device; and the method may further include enhancing quality of at least contents of media, if a size of a pupil is determined to have been altered due to the user's interest in the contents, where the media having the enhanced contents is encoded and communicated back to the wearable computing device to be rendered at the wearable computing device, paragraph[0018] of Lawrence teaches FIG. 1 illustrates a computing device 100 employing an interest-based media enhancement mechanism (“enhancement mechanism”) 110 according to one embodiment; and computing device 100 represents a communication and data processing device including (but not limited to) smart wearable devices, smartphones, virtual reality (VR) devices, head-mounted display (HMDs), mobile computers, Internet of Things (IoT) devices, laptop computers, desktop computers, server computers, etc, paragraph[0032] of Lawrence teaches computing device 100 is further shown to include user interface 219 (e.g., graphical user interface (GUI)-based user interface, Web browser, cloud-based platform user interface, software application-based user interface, other user or application programming interfaces (APIs) etc.); and computing device 100 may further include I/O source(s) 108 having capturing/sensing component(s) 231, such as camera(s) 241 (e.g., Intel® RealSense™ camera), and output component(s) 233, such as display(s) 243 (e.g., integral displays, tensor displays, etc.), and paragraph[0050] of Lawrence teaches capturing/sensing component(s) 231 may further include one or more of vibration components, tactile components, conductance elements, biometric sensors, chemical detectors, signal detectors, electroencephalography, functional near-infrared spectroscopy, wave detectors, force sensors (e.g., accelerometers), illuminators, eye-tracking or gaze-tracking system, head-tracking system, etc., that may be used for capturing any amount and type of visual data, such as images (e.g., photos, videos, movies, audio/video streams, etc.), and non-visual data, such as audio streams or signals (e.g., sound, noise, vibration, ultrasound, etc.), radio waves (e.g., wireless signals, such as wireless signals having data, metadata, signs, etc.), chemical changes or properties (e.g., humidity, body temperature, etc.), biometric readings (e.g., figure prints, etc.), brainwaves, brain circulation, environmental/weather conditions, maps, etc; it is contemplated that “sensor” and “detector” may be referenced interchangeably throughout this document; and it is further contemplated that one or more capturing/sensing component(s) 231 may further include one or more of supporting or supplemental devices for capturing and/or sensing of data, such as illuminators (e.g., IR illuminator), light fixtures, generators, sound blockers, etc).
Furthermore, Khaderi, Gabriele, and Lawerence are considered to be analogous art because they are from the same field of endeavor with respect to a device that performs eye analysis, and involve the same problem of using the eye analysis to suitably determine engagement of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Khaderi based on Gabriele and Lawerence wherein the physiological data comprises electroencephalography (EEG) data of functional near infrared spectroscopy signal (fNIRS).  Lawerence is to suitably facilitate user interest-based enhancement of media quality (ABSTRACT and paragraph[0001] of Lawrence).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Khaderi, in view of Gabriele, and Kaehler, U.S. Patent Application Publication 2017/0278122 A1 (hereinafter Kaehler).
Regarding claim 16, Khaderi and Gabriele teach the method of claim 1, further comprising; but do not expressly teach receiving informed consent of the user to obtain the physiological data or voluntary data of the user.  
However, Kaehler teaches receiving informed consent of the user to obtain the physiological data or voluntary data of the user (FIGS. 1-2, ABSTRACT of Kaehler teaches head mounted display systems configured to facilitate the exchange of biometric information between the head mounted display system and another computing device are disclosed; the head mounted display system can comprise a virtual or augmented reality device; after displaying a consent request regarding biometric information with the head mounted display system, a response to the consent request that includes a consent indication regarding an aspect of the biometric information can be determined; after obtaining biometric information from a wearer utilizing e.g., a camera of the head mounted display, and processing the biometric information, a biometric information processing result can be generated; and the result can be communicated from the head mounted display system to another computing device,  paragraph[0130] of Kaehler teaches in some embodiments, a method is performed under control of a hardware processor and comprises: transmitting a consent request to a user, the request comprising a plurality of consent categories for biometric information of the user, the biometric information including physiological information, behavioral information, or any combination thereof; receiving a response to the consent request; determining that the response includes a consent indication from the user, the consent indication regarding a consent category that the user has indicated agreement; obtaining a plurality of eye images of the user; and in response to a request for biometric information from a biometric information acquirer computing device, transmitting the plurality of eye images, to the biometric information acquirer computing device, based at least partly on the consent category that the user has indicated agreement and the request for biometric information, and paragraph[0154] of Kaehler teaches in a 22nd aspect, a method for obtaining biometric information is disclosed. The method is under control of a processor and comprises: transmitting a consent request to a user, the request comprising a plurality of consent categories for biometric information of the user, the biometric information including physiological information, behavioral information, or any combination thereof; receiving a response to the consent request; determining that the response includes a consent indication from the user, the consent indication regarding a consent category that the user has indicated agreement; obtaining a plurality of eye images of the user; and in response to a request for biometric information from a biometric information acquirer computing device, transmitting the plurality of eye images, to the biometric information acquirer computing device, based at least partly on the consent category that the user has indicated agreement and the request for biometric information).
Furthermore, Khaderi, Gabriele, and Kaehler are considered to be analogous art because they are from the same field of endeavor with respect to a device that performs eye analysis, and involve the same problem of using the eye analysis to suitably determine engagement of a user.  Khaderi based on Gabriele and Kaehler for receiving informed consent of the user to obtain the physiological data or voluntary data of the user.  One reason for the modification as taught by Lawerence is to suitably facilitate exchange of biometric information between a head mounted display system and another computing device (ABSTRACT of Kaehler).

Potentially Allowable Subject Matter
 Claims 21-25 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, if any, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 24, 2020 have been fully considered but they are not persuasive.  The following is a brief summary of Applicant’s arguments:
In regard to currently amended claim 1, Applicants submitted that Khaderi fails to disclose the following: “based on the detecting of the pattern, identifying an interest or an intention of the user to interact with an interactive item in the content; and initiating a user interaction with the interactive item based on identifying the interest or intention”.
Examiner respectfully disagrees.  Specifically, in regard to argument ‘A’ summarized above at least paragraph[0352] of Khaderi teaches other Modality Stimuli, where developers Khaderi teaches autonomic measures derived from video eye tracking data may be used to guide stimulus selection towards those that increase or decrease arousal and/or aversion; and summary information about gaze position may indicate interest or engagement and likewise be used to guide stimulus selection, paragraph[0736] of Khaderi teaches in addition to gaze direction, other measures of preference/engagement may be made based on other eye tracking data; in an embodiment, the system determines pupil dilation will increase during decision making in favor of a task of choice, to measure user's level of engagement; the system may determine a level of user's engagement with media content in a VR/AR/MxR environment or a conventional laptop, mobile phone, desktop or tablet computing environment based on the pupil dilation observed from the eye tracking data, while making a decision, and paragraph[2114] of Khaderi teaches in embodiments, a user interfacing with an HMD or a similar device is monitored; the user may be offered an option to share their psychometric/sensory/biometric data, which may be further used to better understand and customize the user's experience in terms of type of content and other show suggestions; assuming that the user opts to share the data, in an embodiment, during the interfacing, the SDEP determines the user to have a first sensory state; in an embodiment, the sensory states include a first blink rate, a first degree of pupil dilation, a first degree of saccadic movement, any other eye movement, inter-palpebral fissure distance, facial expression, and/or one or more other parameters such as the ones discussed in the following User Case Scenarios; additionally, image processing of the content presented to the user at a certain rate (frames/per second) may 
Thus, Khaderi teaches determining a level of a user’s interest based on pupil dilation, wherein the interest can be used to guide stimulus selection, and wherein the stimuli may be able to initiate smell, taste, temperature, pressure, pain, or other sensation at discrete times.
In addition, at least Cols. 17 and 18, Lines 50-67 and Lines 1-21, respectively of Gabriele teach at block 470, the system (e.g., service provider terminal 110) may direct computing Gabriele teach according to some embodiments, method 400 may provide additional steps in a sequence to facilitate the purchase of an item at a merchant location in the case where the user associated with computing device 120 is not yet at the merchant location; for example, embodiments may include the additional steps of receiving an indication that the user associated with the computing device has formed an intent to make a purchase of an item at a merchant location, determining, based on the location data, that the computing device is not at the predefined merchant location, initiating, in response to determining that the computing device is not at the predefined merchant location, a second sequence of two or more predetermined augmented reality modes associated with steps for navigating to the predefined merchant location from a current location of the computing device, and directing the computing device to activate a first augmented reality mode of the second sequence of two or more predetermined augmented reality modes, wherein the first augmented reality mode of the second sequence of two or more predetermined augmented reality modes is configured to enable user navigation to the predetermined merchant location (which may be referred to as the “augmented reality navigation mode”); in some embodiments, virtual content associated with the augmented reality navigation mode may include for example, virtual maps, virtual directions or indications of directions to a merchant location, virtual listings of multiple merchant locations that sell the item or service sought to be purchased, and other such information that may be useful in assisting a user in locating and navigating to a merchant location that offers a desired item or service for sale; according to some embodiments, system 100 may determine that a user has formed an intent to purchase an item based on environmental data obtained from computing device, such as detecting an audible or written indication of the user expressing an intent to purchase an item; according to some embodiments, system 100 may determine that a user has 
Thus, Gabriele teaches determining that a user has formed an intent to select an item or service, purchase an item or service, or take some other action with respect to an item or service by analyzing biometric data associated with the user by, for example, determining a user's pupils have dilated, and further teaches initiating payment based on the user’s preferences (e.g., item preferences) in the user’s profile information.
Also, in regard to independent claim 1 Applicant submitted that similar arguments apply to independent claims 17 and 20, and respective dependent claims.  Therefore, the Examiner’s response in regard to argument ‘A.’, summarized above, also applies to independent claims 17 and 20, and respective dependent claims.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621